CLIFFORD CLIFFORD CHANCE LLP
CHANCE


Exhibit 10-a


 
EXECUTION VERSION
 
 
 
 
DATED AS OF 19 FEBRUARY 2016 BY AND AMONG
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), LLC AND MERITOR HEAVY VEHICLE
SYSTEMS, LLC
AS SELLERS AND
NORDEA BANK AB (PUBL)
AS PURCHASER
 
RECEIVABLES PURCHASE AGREEMENT
 










--------------------------------------------------------------------------------






CONTENTS
Clause
Page

1.
Definitions And Construction    2

2.
Purchase And Sale    11

3.
Conditions Precedent To Initial Purchase    12

4.
Payments to the purchaser, etc.    14

5.
Representations, Warranties And Undertakings    14

6.
Remedies for untrue representation, etc.    17

7.
Further Assurance; Security Interest    17

8.
Notices    19

9.
Assignment And Supplements    19

10.
Amendments And Modifications    19

11.
Rights Cumulative, Waivers    20

12.
Apportionment    20

13.
Partial Invalidity    20

14.
Confidentiality    20

15.
Governing Law; Jurisdiction; Waiver Of Jury Trial    22

16.
Termination    22

17.
Integration    23

18.
Binding Effect    23

19.
Counterparts    23

Schedule 1 Eligibility Criteria
25

Schedule 2 Conclusion Of Purchase – Offer And Acceptance, Purchase Price And
Perfection
27

Part 1 Conclusion of Purchase – offer and acceptance
27

Part 2 Purchase Price
28

Part 3 Perfection
29

Schedule 3 Representations, Warranties And Undertakings
33

Part 1 Representations and Warranties relating to the Sellers
33

Part 2 Representations and Warranties relating to the Purchased Receivables
36

Part 3 Representations and Warranties relating to the Purchaser
38

Schedule 4 [Form Of Solvency Certificate
39

Schedule 5 Sellers' Place Of Business; Records Location; Tax ID Number
40







87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------






RECEIVABLES PURCHASE AGREEMENT
This RECEIVABLES PURCHASE AGREEMENT, dated as of 19 February, 2016, is made by
and among MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), LLC, a Delaware
limited liability company formerly known as Meritor Heavy Vehicle Braking
Systems (U.S.A.), Inc. and MERITOR HEAVY VEHICLE SYSTEMS, LLC, a Delaware
limited liability company (each a "Seller", and collectively, the "Sellers"),
and NORDEA BANK AB (PUBL) (the "Purchaser"), a Swedish limited liability
company.
PRELIMINARY STATEMENTS
Each Seller is prepared to make Offers of Receivables to the Purchaser. The
Purchaser will issue Acceptances to the relevant Seller, in each case on the
terms and subject to the conditions set forth herein.
Accordingly, parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION

1.1
Definitions

In this Agreement the following terms have the following meanings:
"Acceptance" means an acceptance issued by the Purchaser to the relevant Seller
through the PrimeRevenue System or in any other form acceptable to the Purchaser
in response to an Offer.
"Adverse Claim" means any lien, security interest or other charge or
encumbrance, or other right or claim in, of or on any asset or property of a
Person in favor of another Person.
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person.
"Aggregate Euro Outstanding Amount" means, at any time, the aggregate of the
Euro Outstanding Amount of all of the Purchased Receivables at that time.
"Aggregate Outstanding Amount" means, at any time, the aggregate of the
Outstanding Amount of all the Purchased Receivables at that time.
"Anti-Corruption Laws" means all laws, rules and regulations from time to time,
as amended, concerning or relating to bribery or corruption, including but not
limited to the U.S. Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010 and all other applicable anti-bribery and corruption laws;
"Bail-In Action" means the exercise of any Write-down and Conversion Powers.
"Bail-In Legislation" means in relation to an EEA Member Country which has
implemented, or which at any time implements, the Article 55 Requirement,
establishing a framework for the recovery and resolution of credit institutions
and investment firms ,


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





the relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time
"Business Day" means a day on which banks are open in Copenhagen, Stockholm,
Jersey, New York City and London for the transaction of business of the nature
required by the Transaction Documents.
"Calculation Date" means a Purchase Date provided that if such day is not a
Business Day it shall be the next Business Day following such day.
"CMSAs" means the Mack Trucks CMSA, the Volvo Group North America CMSA and any
other Customer Managed Service Agreement entered into between a Permitted
Obligor and PrimeRevenue, and "CMSA" means any of them.
"Collections" means the aggregate of all amounts paid by the relevant obligors
in respect of any and all Purchased Receivables relating to the Purchaser plus
any amounts payable to the Purchaser by the relevant Seller but not yet paid to
the Purchaser following settlement of the final amount of any claim under any of
the warranties, covenants and indemnities contained in this Agreement.
"Defaulted Receivable" means a Purchased Receivable in respect of which there is
a Permitted Obligor Default.
"Delinquent Receivable" means, at any time, a Receivable in respect of which all
or any part of the Outstanding Amount is not paid on its due date.
"Dollars" or "US$" means the lawful currency of the United States.
"Economic Sanctions Law" means any economic or financial sanctions administered,
enacted or enforced by OFAC, the US Department of State, any other agency of the
US government, the United Nations, the European Union or any member state
thereof, or any other national economic sanctions authority. Notwithstanding the
foregoing, Economic Sanctions Law shall not include any economic or financial
sanctions administered by the Russian Federation or any authority of the Russian
Federation;
"Eligibility Criteria" means the eligibility criteria in respect of the
Purchased Receivables set out in Schedule 1 of this Agreement.
"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.
"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
"euro" or "EUR" means the single currency of any member state of the European
Union that adopts or has adopted the euro as its lawful currency in accordance
with legislation of the European Community relating to Economic and Monetary
Union.


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





"Euro Outstanding Amount" means, in relation to any Purchased Receivable, the
Outstanding Amount of such Purchased Receivable converted into euro at the
Foreign Exchange Rate in respect of such Purchased Receivable.
"Face Amount" means the face amount in respect of the Receivables.
"Fee Letter" means the fee letter entered into between the Purchaser and the
Sellers on or about the date hereof.
"FI Agreement" means the financial institution agreement dated 11 January 2012
and entered into between the Purchaser and PrimeRevenue.
"Financial Indebtedness" means (i) moneys borrowed, (ii) finance or capital
leases, (iii) receivables sold or discounted (other than on a non-recourse
basis), (iv) other transactions having the commercial effect of a borrowing, (v)
the marked to market value of derivative transactions entered into in connection
with protection against or benefit from fluctuation in any rate or price, (vi)
counter-indemnity obligations in respect of guarantees or other instruments
issued by a bank or financial institution, and (vii) liabilities under
guarantees or indemnities for any of the obligations referred to in items (i) to
(vi).
"Foreign Exchange Rate" means for any Purchased Receivable, the rate at which
Dollars are to be exchanged into euro pursuant to any foreign exchange agreement
entered into in respect of such Purchased Receivable on or about the Purchase
Date in respect of such Purchased Receivable.
"LIBOR" means: (i) the rate per annum which appears on Page LIBOR01 on Reuters
Screen; or (ii) if no such rate appears on the Reuters Screen, the arithmetic
mean (rounded upward to four decimal places) of the rates quoted by the
Reference Banks to leading banks in the London interbank market, at or about
11:00 a.m. London time on the Business Day immediately prior to the applicable
Calculation Date for the offering of Dollar deposits for the relevant period.
"Mack Trucks CMSA" means the Customer Managed Service Agreement entered or to be
entered into between Mack Trucks, Inc. and PrimeRevenue, pursuant to which each
Seller is defined as a Supplier.
"Margin" shall be as set out in the Fee Letter.
"Moody’s" means Moody’s Investors Service Limited and includes any successor to
its rating business.
"Nordea Group" means Nordea Bank AB, Nordea Bank Danmark A/S, Nordea Bank
Finland Plc and Nordea Bank Norge ASA.
"Offer" means, as to any Seller, an irrevocable offer from such Seller to the
Purchaser for the sale of Receivables and given by such Seller to the Purchaser
through the PrimeRevenue System or in any other form acceptable to the Purchaser
and "to Offer" and "Offered" shall have the corresponding meaning.


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





"Outstanding Amount" means at any time in respect of any Receivable or Purchased
Receivable, the total amount due and owing by the relevant Permitted Obligor at
that time in respect of the relevant Receivable or Purchased Receivable. For the
avoidance of doubt, the Outstanding Amount for any Purchased Receivable shall
not be reduced by virtue of any set off or counterclaim which reduces the amount
recoverable in respect of that Purchased Receivable.
"Performance Guarantor" means Meritor, Inc., an Indiana corporation.
"Performance Undertaking" means the performance undertaking dated as of 19
February, 2016 , executed by the Performance Guarantor in favor of the
Purchaser.
"Permitted Currency" means Dollars.
"Permitted Obligors" means Volvo Group North America Inc., Mack Trucks, Inc. and
any other company within the Volvo group that has entered into a Customer
Managed Service Agreement (in all material respects corresponding to the CMSAs)
with PrimeRevenue and that has been approved in writing by the Purchaser and the
Sellers.
"Permitted Obligor Default" means, at any time, when a Permitted Obligor is
unable to pay its debts as they fall due or otherwise acknowledges its
insolvency or by or against whom any administration, insolvency, bankruptcy,
receivership, arrangement, liquidation or similar procedures have been
instituted or for whom a receiver, liquidator or similar person has been
appointed in respect of all or a substantial part of its assets.
"Person" means any natural person, partnership, joint venture, corporation,
trust, unincorporated association, limited liability company, or other
organization.
"PrimeRevenue" means PrimeRevenue, Inc. a company incorporated under the laws of
the state of Delaware having its registered office at 1349 West Peachtree St.,
Suite 900, Atlanta, GA, USA.
"PrimeRevenue System" means the system for the sale and transfer of receivables
as described in the CMSAs, each Supplier Agreement and the FI Agreement.
"Purchase Date" means each date upon which a sale and purchase of Receivables is
concluded pursuant to Clause 2.2 of this Agreement.
"Purchase Price" means the aggregate Receivables Purchase Price paid or to be
paid by the Purchaser to the relevant Seller in respect of all Purchased
Receivables with respect to a particular Settlement Date.
"Purchased Receivables" means all Receivables which are the subject to any sale
and purchase (or any purported sale and purchase) pursuant to Clause 2.2 of this
Agreement and any other Receivables in respect of which the Receivables Purchase
Price has been paid or will be paid by the Purchaser to the relevant Seller.
"Receivable" means, as to any Seller, any account or receivable owed to such
Seller in the ordinary course of business by any Permitted Obligor including all
Related Security and all other rights of such Seller pertaining to such
Receivable (evidenced as a "Payment


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





Obligation", as defined in the respective CMSA) in accordance with the
respective CMSA, including but not limited to all of such Seller's rights under
Section 18(f) of the respective CMSA.
"Receivables Purchase Price" shall be calculated as to each Purchased Receivable
as follows: CA - (CA x IR / (360/DM)); where
DM = actual number of days to and including the relevant maturity date of such
Purchased Receivables
CA = the Certified Amount (as defined in and within the meaning of the relevant
Supplier Agreement) of such Purchased Receivable
IR = means the interest rate, which shall be three (3) months LIBOR plus the
Margin
"Records" means, as to any Seller: (a) all files, correspondence, notes of
dealing and other documents, books, books of account, registers, records and
other information; and (b) all computer tapes, discs, computer programmes, data
processing software and related property rights, owned by or under the control
and disposition of such Seller, in each case only to the extent relating to the
Purchased Receivables.
"Reference Banks" means a minimum of four of the banks (including, in each case,
Nordea Bank AB (publ)) which quote rates for the offering of deposits in Dollars
to leading banks in the London interbank market for the relevant period
immediately prior to the time set out in the definition of LIBOR on the
applicable Calculation Date.
"Related Security" means, with respect to any Receivable, (a) all present and
future accounts, instruments, documents, chattel paper and general intangibles
relating to the Receivable and (b) all proceeds of any of the foregoing.
"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.
"Sanctioned Territory" means, as of any date of determination, any country or
other territory subject to a general export, import, financial or investment
embargo under Economic Sanctions Law, which territories, as of the date of this
Agreement, include Cuba, Iran, Sudan and Syria;
"S&P" or "Standard & Poor's" means Standard & Poor's Ratings Services, a
division of The McGraw-Hill Companies, Inc., and any successor company of such
rating business.
"Security Interest" means any mortgage, charge, floating charge, assignment or
assignation by way of security, lien, pledge, hypothecation, right of set-off
(or analogous right), retention of title, flawed asset or blocked-deposit
arrangement or any other encumbrance or security interest or security
arrangement whatsoever created or arising under any relevant law or any
agreement or arrangement having the effect of or performing the economic
function of conferring security howsoever created or arising.


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





"Sellers" means Meritor Heavy Vehicle Braking Systems (USA),LLC and Meritor
Heavy Vehicle Systems, LLC in each case in its capacity as a seller under this
Agreement and not in any other capacity, and "Seller" means any of them.
"Seller Potential Suspension Event" means any event which, with the giving of
notice and/or lapse of time and/or making of any determination and/or any
certification, would constitute a Seller Suspension Event or a Termination Event
under paragraph (c) or (d) of that definition.
"Seller Suspension Event" means any of the following events:
(a)
Failure to pay: Any Seller fails to pay any amount due and payable under this
Agreement or the relevant Supplier Agreement within three (3) Business Days of
the due date or a demand in writing.

(b)
Failure to perform other obligations: Any Seller fails to observe or perform any
of its other material obligations under this Agreement or the relevant Supplier
Agreement or under any undertaking or arrangement entered into in connection
therewith and, in the case of a failure capable of being remedied, within ten
(10) days after receipt by such Seller of a request in writing from the
Purchaser, that the same be remedied, it has not been remedied to the
Purchaser's reasonable satisfaction.

(c)
Representations, warranties or statements proving to be incorrect: Any
representation, warranty or statement which is made (or deemed or acknowledged
to have been made) by any Seller under this Agreement or the relevant Supplier
Agreement or which is contained in any certificate, statement or notice provided
by such Seller under or in connection with this Agreement or the relevant
Supplier Agreement proves to be incorrect to an extent which, in the reasonable
opinion of the Purchaser, is likely to affect the ability of such Seller to
perform its obligations under any of the Transaction Documents to which it is a
party in a manner which is material and adverse in the context of the
Transaction or which is likely materially and adversely to affect the
collectability of the Purchased Receivables or any of them.

(d)
Provisions becoming unenforceable: Any provision of any of the Transaction
Documents to which any Seller is a party is or becomes, for any reason, invalid
or unenforceable and for so long as such provision remains invalid and
unenforceable to an extent which, in the reasonable opinion of the Purchaser, is
likely materially and adversely to affect the ability of any Seller (acting in
any capacity under any of the Transaction Documents to which it is a party) to
perform its obligations under any of the Transaction Documents to which it is a
party in a manner which is material and adverse in the context of the
Transaction or which is likely to materially and adversely affect the
collectability of the Purchased Receivables or any of them.

(e)
Suspension or expropriation of business operations: Any Seller or the
Performance Guarantor changes, suspends or threatens to suspend a substantial
part of the present business operations which it now conducts directly or



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





indirectly, or any governmental authority expropriates all or a substantial part
of its assets and the result of any of the foregoing is, in the reasonable
opinion of the Purchaser, likely to affect the ability of any Seller or the
Performance Guarantor to observe or perform its obligations under any of the
Transaction Documents to which it is a party in a manner which is material and
adverse in the context of the Transaction or which is likely to materially and
adversely affect the collectability of the Purchased Receivables or any of them.
(a)
Enforcement by creditors: Any form of execution or arrest is levied or enforced
upon or sued out against all and any assets of any Seller or the Performance
Guarantor and is not discharged within twenty (20) days of being levied, or any
Security Interest which may for the time being affect any material part of its
assets becomes enforceable and steps are lawfully taken by the creditor to
enforce the same. No Seller Suspension Event will occur under this paragraph (f)
if the aggregate amount of the claim enforced is less than EUR 35,000,000 or the
equivalent in any other currency.

(b)
Arrangement with Creditors: Any Seller or the Performance Guarantor proposes or
makes any arrangement or composition with, or any assignment or trust for the
benefit of, its creditors generally involving (not necessarily exclusively)
indebtedness which such Seller or the Performance Guarantor, as the case may be,
would not otherwise be able to repay or service in accordance with the terms
thereof.

(c)
Winding-up: A petition is presented (unless contested in good faith and
discharged or stayed within twenty (20) days) or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the winding up
of any Seller or the Performance Guarantor (other than for the purposes of and
followed by a solvent reconstruction previously approved in writing by the
Purchaser (such approval not to be unreasonably withheld or delayed), unless
during or following such reconstruction such Seller or the Performance
Guarantor, as the case may be, becomes or is declared to be insolvent).

"Settlement Date" means, in respect of a Purchased Receivable, the first (1st)
Business Day after the relevant Calculation Date.
"Supplier Agreement" means, as to each Seller, the supplier agreement entered or
to be entered into between such Seller and PrimeRevenue, pursuant to which each
of the Permitted Obligors is defined as a Customer.
"Tax" or "tax" includes all forms of tax, duty or charge on gross or net income,
profits or gains, distributions, receipts, sales, use, occupation, franchise,
value added, personal property and instruments, and any levy, impost, duty,
charge or withholding of any nature whatsoever chargeable by any authority,
whether in Sweden, the United States, Jersey or elsewhere, together with all
penalties, charges and interest relating to any of the foregoing.
"Termination Date" means the earliest date on which a Termination Event occurs.
"Termination Event" means the occurrence of any of the following:


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





(a)
three (3) years having elapsed from the date of the execution of this Agreement;

(b)
a failure by any Seller to perform any of its material obligations within ten
(10) Business Days after notification in writing of such failure to perform;

(c)
in relation to any Seller or the Performance Guarantor, any corporate or other
company action being taken or becoming pending, any other steps being taken or
any legal proceedings being commenced or threatened or becoming pending for (i)
the insolvency, bankruptcy, liquidation, dissolution, administration or
reorganization of such Seller or the Performance Guarantor, as the case may be
(other than for the purposes of and followed by a solvent reconstruction
previously approved in writing by the Purchaser (such approval not to be
unreasonably withheld or delayed) unless during or following such reconstruction
such Seller or the Performance Guarantor, as the case may be, becomes or is
declared to be insolvent), (ii) such Seller or the Performance Guarantor to
enter into any composition or arrangement with its creditors generally, or (iii)
the appointment of a receiver, administrative receiver, trustee or similar
officer in respect of such Seller or the Performance Guarantor or substantially
all of its property, undertaking or assets, which appointment, action, step or
proceeding is not being contested in good faith by such Seller or the
Performance Guarantor, as the case may be, and, if so contested, is not
dismissed or withdrawn within thirty (30) days;

(d)
any CMSA, any Supplier Agreement or the Performance Undertaking being amended to
the detriment of the Purchaser or if any CMSA, the FI Agreement or any Supplier
Agreement is terminated for whatever reason or if any third party right in any
CMSA, any Supplier Agreement or the Performance Undertaking in relation to which
the Purchaser is a beneficiary becomes invalid or unenforceable;

(e)
a Seller Suspension Event has occurred and is continuing for a period of sixty
(60) days or longer, subject to written notice being given by the Purchaser; and

(f)
(i) any Financial Indebtedness of any Seller or the Performance Guarantor is not
paid when due nor within any originally applicable grace period, or is declared
to be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described); (ii) any commitment for any
Financial Indebtedness of any Seller or the Performance Guarantor is cancelled
or suspended by a creditor as a result of an event of default (however
described); or (iii) any creditor of any Seller or the Performance Guarantor
becomes entitled to declare any Financial Indebtedness of any Affiliate of such
Seller or the Performance Guarantor due and payable prior to its specified
maturity as a result of an event of default (however described); provided,
however no Termination Event will occur under this paragraph (f) if the
aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (i) to (iii) above is less than EUR
35,000,000 or the equivalent in any other currency.

"Total Commitment" means EUR 80,000,000, as such amount may be reduced as
provided in this definition. The Total Commitment also will be reduced (A) at
the request


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





of all of the Sellers or (B) if the Purchaser in connection with an annual
review (such annual review to be made at each anniversary of this Agreement)
determines that the twelve (12) months rolling average of the Aggregate
Outstanding Amount ("Outstanding Average") is less than seventy (70) per cent of
the Total Commitment, at which time the Total Commitment will be reduced by an
amount equal to fifty (50) per cent of the difference between the Outstanding
Average and the Total Commitment. The Total Commitment may be increased as
agreed in writing between the Sellers and the Purchaser from time to time.
"Transaction" means the transactions relating to this Agreement envisaged by the
Transaction Documents whereby any or all of the Sellers may sell certain
Receivables to the Purchaser and the Purchaser may purchase such Receivables.
"Transaction Documents" means the documents relating to the Transaction,
including this Agreement, the Performance Undertaking, the FI Agreement, the
CMSAs and the Supplier Agreements and any agreement or document executed
pursuant to or in connection with any of these documents.
"UCC" means the Uniform Commercial Code, as the same may be in effect from time
to time in the State of New York, provided that if, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Purchaser's security interest in any Receivables is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term "UCC" shall mean the Uniform Commercial Code in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
"United States" means the United States of America.
"U.S. Legal Opinion" means the legal opinion dated on or about the date hereof
issued by Clifford Chance LLP and Dykema Gossett PLLC and addressed to Nordea
Bank Danmark A/S, Nordea Bank AB (publ) and the Purchaser as to certain matters
of New York and federal law.
"Volvo Group North America CMSA" means the Customer Managed Service Agreement
entered or to be entered into between Volvo Group North America Inc. and
PrimeRevenue, pursuant to which each Seller is defined as a Supplier.
"Write-down and Conversion Powers" means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.
1.2
Construction

1.2.1
References in this Agreement to any person shall include references to his
successors, transferees and assignees and any person deriving title under or
through him.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





1.2.2
References in this Agreement to any statutory provision shall be deemed also to
refer to any statutory modification or re-enactment thereof or any statutory
instrument, order or regulation made thereunder or under any such re-enactment.

1.2.3
References in this Agreement to any agreement or other document shall be deemed
also to refer to such agreement or document as amended, varied, supplemented,
replaced or novated from time to time.

1.2.4
All terms used in Article 9 of the UCC and not specifically defined herein are
used herein as defined in such Article 9.

1.3
No exclusivity

Nothing in this agreement restricts the Purchaser from acquiring, from persons
other than the Sellers, accounts or receivables owed by Permitted Obligors.
2.
PURCHASE AND SALE

2.1
Purchase of Receivables

Subject to the terms and conditions of this Agreement, and within the limits of
the Total Commitment, the Purchaser agrees that it will purchase Receivables
from the Sellers on a continuous basis from the date hereof until the
Termination Date, it being understood and agreed that the limits of the Total
Commitment shall apply to all Sellers in the aggregate and that the Purchaser
shall have no obligation to purchase Receivables that are the subject of any
Offer of any Seller to the extent that, immediately after giving effect to such
proposed purchase, the Aggregate Euro Outstanding Amount of all Purchased
Receivables of all Sellers would exceed the Total Commitment. If an Offer of
Receivables of any Seller would result in the Aggregate Euro Outstanding Amount
of all Purchased Receivables of all Sellers exceeding the Total Commitment, then
at the option of the Purchaser acting in its sole discretion, (i) the Offer may
be modified such that only certain Receivables, in an aggregate amount such that
the Total Commitment will not be exceeded, will be purchased, such that no
partial Receivable shall be the subject of an Offer or purchased hereunder, or
(ii) the Purchaser may decide to accept the Offer and purchase such Receivables,
but for the avoidance of doubt shall have no obligation to do so.
2.2
Conclusion of purchase - offer and acceptance

The sale and purchase of Receivables shall in each case be concluded as set out
in Part 1 of Schedule 2.
2.3
Purchase Price

The Purchase Price for Purchased Receivables shall be paid and calculated as set
out in Part 2 of Schedule 2.
2.4
UCC



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





All transactions contemplated or evidenced by this Agreement, including the sale
or other transfer by any Seller to the Purchaser of Receivables hereunder, shall
be subject to Article 9 of the UCC and other applicable laws. The Purchaser and
its assigns shall have, in additional to the rights and remedies which they may
have under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative.
2.5
Perfection and Notice

Each sale and purchase of Receivables pursuant to this Clause 2 shall be
perfected through the actions described in Part 3 of Schedule 2.
2.6
Seller's receipt of payment in respect of Purchased Receivables

In the event that, notwithstanding the notification referred to in Clause 2.5,
any Seller receives from the Permitted Obligors any payment in respect of
Purchased Receivables, such Seller shall pay to the Purchaser promptly following
such a receipt, all such Collections received by it in respect of the Purchased
Receivables to the account as notified by the Purchaser pursuant to Clause 4.2.
3.
CONDITIONS PRECEDENT TO INITIAL PURCHASE

3.1
The effectiveness of this Agreement is subject to the satisfaction (as
determined in the reasonable opinion of the Purchaser) of the following
conditions precedent:

3.1.1
The Purchaser has received evidence that each Seller and the Performance
Guarantor have validly executed and delivered all of the Transaction Documents
to which it is a party;

3.1.2
The Purchaser has received certified copies of the resolutions of the board of
directors of each Seller and the Performance Guarantor approving the Transaction
Documents to which it is a party and certified copies of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the Transaction Documents to which it is a party;

3.1.3
The Purchaser has received a certificate of the Secretary or the Assistant
Secretary of each Seller and the Performance Guarantor certifying the names and
true signatures of its officers authorized to sign the Transaction Documents to
which it is a party;

3.1.4
The Purchaser has received a copy of the by-laws of each Seller and the
Performance Guarantor, certified by its Secretary or Assistant Secretary;

3.1.5
The Purchaser has received a copy of the articles of incorporation (or any other
applicable organisational document) of each Seller and the Performance
Guarantor, certified as of a recent date by the Secretary of State or other
appropriate official of the State of incorporation of such Seller, and a
certificate as to the good standing of such Seller or the Performance Guarantor
from such Secretary of State or other official, dated as of a recent date.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





3.1.6
The Purchaser has received a solvency certificate from each Seller and the
Performance Guarantor, substantially in the form of Schedule 4;

3.1.7
The Purchaser has received the U.S. Legal Opinion; and

3.1.8
The Purchaser has received such other approvals, such other legal opinions of
reputable law firm(s) as to the laws of the jurisdiction(s) each of them deem
relevant, and such other documents as the Purchaser may request.

3.2
Completion of the transfer and acquisition of the Receivables intended to be
purchased on any Purchase Date is subject to the satisfaction (as determined in
the reasonable opinion of the Purchaser) of the following conditions precedent:

3.2.1
The relevant Seller has made an Offer and the Purchaser has given an Acceptance
with respect to the related Receivables;

3.2.2
All actions that are required to be completed pursuant to Part 3 of Schedule 2
prior to any purchase of the related Receivables have been completed;

3.2.3
The representations and warranties of the Sellers in, or incorporated or
referenced in, Clause 5 of this Agreement are correct on and as of the Purchase
Date as though made on and as of such date;

3.2.4
No Termination Event shall have occurred, nor shall the Termination Date have
occurred; and

3.2.5
No law, regulation, directive, communication or action shall have been imposed
or taken by any court, governmental authority or administrative body which (i)
may render any of the terms and conditions of the Transaction Documents illegal
or unenforceable, (ii) prohibit or prevent the purchase of Receivables hereunder
or (iii) otherwise restrain, prevent or impose materially adverse conditions
upon the Transaction.

Notwithstanding the foregoing, unless otherwise specified by the Purchaser in a
written notice to the relevant Seller, each sale or other transfer shall occur
automatically at all times prior to the occurrence of a Termination Event or the
Termination Date, with the result that the title to all Receivables shall vest
in the Purchaser automatically on the related Purchase Date without any further
action of any kind by such Seller or the Purchaser, whether or not the
conditions precedent to such sale or other transfer were in fact satisfied on
such date and notwithstanding any delay in making payment of the Purchase Price
for such Receivables (but without impairing the Purchaser's obligation to pay
such Purchase Price in accordance with the terms hereof).
4.
PAYMENTS TO THE PURCHASER, ETC.

4.1
All amounts to be paid to the Purchaser under this Agreement shall be paid when
due to the relevant account and at the times specified below.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





4.2
Any amounts payable to the Purchaser under this Agreement shall be remitted to
the accounts notified in writing to the relevant Seller by the Purchaser no
later than the time indicated in such notice.

4.3
All payments made by each Seller under this Agreement shall be made without
set-off, counterclaim or withholding. If a Seller is compelled by law or
otherwise to make any deduction, the Sellers shall pay any additional amount as
will result in the net amount received by the Purchaser being equal to the full
amount which would have been received had there been no deduction or
withholding.

5.
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

5.1
Warranties relating to the Sellers

As at each Purchase Date, the relevant Seller shall make the representations and
warranties to the Purchaser in the terms set out in Part 1 of Schedule 3 in
relation to such Seller and with reference to the facts and circumstances
subsisting on such Purchase Date.
5.2
Warranties relating to Purchased Receivables

As at each Purchase Date, the relevant Seller shall make the representations and
warranties severally to the Purchaser in the terms set out in Part 2 of Schedule
3 with respect to the Receivables to be sold by it and purchased by the
Purchaser on such Purchase Date with reference to the facts and circumstances
subsisting on such Purchase Date.
5.3
Obligation to notify in case of incorrect representations, etc.

Each Seller shall forthwith notify the Purchaser if any of the representations
and warranties referred to in this Clause 5 were incorrect when made promptly
upon becoming aware thereof.
5.4
Covenants and undertakings

Each Seller covenants and undertakes with and to the Purchaser as follows:
5.4.1
Indemnity against claims: Purchaser shall have no obligation or liability with
respect to any Purchased Receivables nor will the Purchaser be required to
perform any of the obligations of such Seller (or any of its agents) under any
such contracts save, in each case, as specifically provided in this Agreement.
Such Seller will on demand indemnify and keep indemnified the Purchaser against
any cost, claim, loss, expense, liability or damages (including legal costs and
out-of-pocket expenses) (except to the extent that such cost, claim, loss,
expense, liability or damage shall have arisen as a consequence of any breach of
this Agreement by, or as a result of the willful misconduct or negligence of the
Purchaser) reasonably and properly incurred or suffered by the Purchaser as a
consequence of any claim or counterclaim or action of whatsoever nature made or
taken by a Permitted Obligor or any third party arising out of or in connection
with any Purchased Receivables or any services which are the subject of such



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





Purchased Receivables, other than a claim or counterclaim arising as a result of
the insolvency of such Permitted Obligor;
5.4.2
Indemnity against breach: such Seller will on demand indemnify and keep
indemnified the Purchaser against any cost, claim, loss, expense, liability or
damages (including legal costs and out-of-pocket expenses) reasonably and
properly incurred or suffered by the Purchaser as a consequence of any breach by
such Seller of this Agreement or any other Transaction Document (to which the
Seller is a party) (except to the extent that such cost, claim, loss, expense,
liability or damages shall not have arisen as a consequence of any breach of
this Agreement by, or as a result of the willful misconduct or negligence of the
Purchaser);

5.4.3
No set-off: such Seller shall not take any action which would cause any set-off,
counterclaim, credit, discount, allowance, right of retention or compensation,
right to make any deduction, equity or any other justification for the
non-payment of any of the amounts payable under any Purchased Receivable
(whether by the relevant Permitted Obligor or otherwise) without the prior
written consent of the Purchaser;

5.4.4
Authorizations, approvals, licenses, consents etc.: such Seller shall obtain,
comply with the terms of, and maintain in full force and effect, all
authorizations, approvals, licenses and consents required in or by the laws and
regulations of the State of Delaware, the State of Michigan, the federal law of
the United States and any other applicable law to enable it to perform its
obligations under this Agreement;

5.4.5
No other dealing: such Seller will not dispose, sell, transfer or assign, create
any interest in (including Security Interest), or deal with any of the Purchased
Receivables in any manner whatsoever or purport to do so except as permitted by
this Agreement;

5.4.6
No other action: such Seller will not knowingly take any action which may
prejudice the validity or recoverability of any Purchased Receivable or which
may otherwise adversely affect the benefit which the Purchaser may derive from
such Purchased Receivable pursuant to this Agreement;

5.4.7
Tax payments: such Seller will pay or procure the payment (as required by law)
of all federal, state, local, and foreign sales, use, excise, utility, gross
receipts or other taxes imposed by any authority in relation to the Purchased
Receivables, the FI Agreements or this Agreement;

5.4.8
Notice of default: such Seller shall promptly upon becoming aware of the same
inform the Purchaser of any Termination Event or any other occurrence which
might adversely affect its ability to perform its obligations under this
Agreement and from time to time, if so requested by the Purchaser, confirm to
the Purchaser in writing that, save as otherwise stated in such confirmation, no
such occurrence has occurred and is continuing;



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





5.4.9
Delivery of reports: such Seller shall deliver to the Purchaser, sufficient
copies of each of the following documents, in each case at the time of issue
thereof:

(a)
every report, circular, notice or like document issued by such Seller to its
creditors generally; and

(b)
(if the Purchaser so requires) a certificate from its CFO stating that such
Seller as at the date of its latest consolidated audited accounts was in
compliance with the covenants and undertakings in this Agreement (or if it was
not in compliance indicating the extent of the breach).

5.4.10
Provision of further information: subject to applicable legislation, such Seller
shall provide the Purchaser with such financial and other information concerning
such Seller and its affairs as the Purchaser may from time to time reasonably
require and which is available to such Seller.

5.4.11
Notice of misrepresentation: such Seller shall promptly upon becoming aware of
the same notify the Purchaser of any misrepresentation by such Seller under or
in connection with any Transaction Document to which it is a party.

5.4.12
Sanctions: such Seller shall not:

(a)
directly or indirectly use any proceeds of the sale of Purchased Receivables, or
lend, contribute or otherwise make available such proceeds to any other person,
entity, joint venture or organisation (a) to fund, finance or facilitate any
agreement, transaction, dealing or relationship with or involving, or for the
benefit of, any Sanctioned Person (or involving any property thereof), or
involving any Sanctioned Territory, or (b) in any manner that would result in a
violation of Economic Sanctions Law or Anti-Corruption Law by any person,
including the Purchaser, whether as creditor, advisor or otherwise; or

(b)
engage in any transaction, activity or conduct that violates any Economic
Sanctions Law or Anti-Corruption Law.

5.5
Representations and Warranties relating to the Purchaser

5.5.1
As at each Purchase Date and each Calculation Date, the Purchaser shall make the
representations and warranties to the relevant Seller in the terms set out in
Part 3 of Schedule 3 with reference to the facts and circumstances subsisting on
each such Purchase Date and Calculation Date.

5.5.2
The relevant Seller shall have the option to terminate this Agreement upon any
material breach of the representations and warranties referred to in this Clause
5.5 by the Purchaser, provided such material breach has a material adverse
effect on such Seller.

5.6
Commitment Fee



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





The Sellers shall pay to the Purchaser a commitment fee computed at a per annum
rate of 60bps. of the excess of the Total Commitment over the Aggregate Euro
Outstanding Amount. Such commitment fee shall accrue from day to day and be
calculated daily on the basis of actual days elapsed over a 360-day year and be
payable monthly in arrears on the third Business Day of each month, beginning on
the date of this Agreement, to such account as the Purchaser may designate in
writing.
6.
REMEDIES FOR UNTRUE REPRESENTATION, ETC.

6.1
If at any time after the Settlement Date in respect of any Purchased Receivable
it shall become apparent that any of the representations and warranties set out
in Part 2 of Schedule 3 relating to or otherwise affecting such Purchased
Receivable was untrue or incorrect when made by reference to the facts and
circumstances subsisting at the date on which such representations and
warranties were given, the relevant Seller shall, within five (5) Business Days
of receipt of written notice thereof from the Purchaser, remedy or procure the
remedy of the matter giving rise thereto if such matter is capable of remedy
and, if such matter is not capable of remedy or is not remedied within the said
period of five (5) Business Days, then following due date of such Purchased
Receivable such Seller shall pay to the Purchaser an amount equal to the
difference (if any) between (i) the amount due for payment in respect of such
Purchased Receivable on such due date and (ii) the amount of Collections
received in respect of such Purchased Receivable on or before such due date, to
the extent such difference was caused by, or has any connection with, the breach
of the relevant representation and warranty. If any Seller shall otherwise
become aware of such untrue or incorrect representation and warranty other than
by written notification from the Purchaser, it shall immediately notify the
Purchaser of such untrue or incorrect representation and warranty. In the event
the Transaction is terminated prior to the date on which an amount under this
Clause 6 would have been payable by any Seller, such Seller shall pay such
amount following receipt of the said written notice from the Purchaser on or
before the date the Transaction is terminated or promptly thereafter.

6.2
Notwithstanding Clause 6.1, if at any time after the Purchase Date but prior to
collection of payments in full in relation to any Purchased Receivables it shall
become apparent that the representation and warranty set out in paragraph 4 of
Part 2 of Schedule 3 relating to or otherwise affecting such Purchased
Receivable was untrue or incorrect when made by reference to the facts and
circumstances subsisting at the date on which such representations and
warranties were given, then the relevant Seller shall repurchase such Purchased
Receivable for a price equal to (a) the Face Amount in respect of such Purchased
Receivable less (b) any Collections received by the Purchaser in respect
thereof, and see to it that notice of such repurchase is given to the relevant
Permitted Obligor. Any Collections received by the Purchaser in respect of such
repurchased Purchased Receivables after the relevant Seller has paid the price
for such repurchase shall be paid to such Seller promptly upon receipt.

7.
FURTHER ASSURANCE; SECURITY INTEREST

7.1
Each Seller hereby undertakes not to take any steps or cause any steps to be
taken in respect of the Purchased Receivables or the services supplied
thereunder that could or will result in:



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





7.1.1
any termination, waiver, amendment or variation in relation to any Purchased
Receivables;

7.1.2
any assignment or sale of any Purchased Receivables; or

7.1.3
any disposal of its right, title, interest, benefit or power in any Purchased
Receivables.

7.2
In addition to any records or information available through the PrimeRevenue
System, each Seller undertakes at the request of the Purchaser to produce and
deliver Records concerning the Purchased Receivables as the Purchaser may
reasonably request for enforcement or accounting purposes.

7.3
In the event that such Records as referred to in Clause 7.2 are not produced
reasonably promptly, each Seller shall permit any persons nominated by the
Purchaser at any time during normal business hours upon five (5) Business Days
written notice to enter any premises owned or occupied by it or its agents where
the Records and other information concerning Purchased Receivables are kept to
have access (subject to appropriate supervision provided by such Seller and
provided that such Seller shall not unreasonably delay the provision of such
supervision) to, examine and make copies of all Records relating to the
Purchased Receivables and the performance by such Seller of its obligations
hereunder. Such access shall include the right to have access to and use
(subject to appropriate supervision provided by such Seller and provided that
such Seller shall not unreasonably delay the provision of such supervision) all
computer passwords necessary to gain access to the relevant computer records.

7.4
It is the intention of the parties hereto that each sale or other transfer of
Purchased Receivables made hereunder shall constitute a sale of "accounts" or
"payment intangibles" (as each such term is used in Article 9 of the UCC) and
not as a grant of security interest, which sale is absolute and irrevocable and
provides the Purchaser with the full benefits of ownership of the Purchased
Receivables. In view of the intention of the parties hereto that each sale or
other transfer of Purchased Receivables made hereunder shall constitute a sale
of such Purchased Receivables rather than loans secured thereby, each Seller
hereby agrees to note in its financial statements that the Purchased Receivables
have been sold to the Purchaser.

7.5
Against the possibility that, contrary to the mutual intent of the parties, as
expressed in Clause 7.4, the purchase of any of the Purchased Receivables is not
characterized as a sale by any relevant governmental, judicial or other
authority for any reason whatsoever, whether for limited purposes or otherwise,
or such sale shall for any reason be ineffective, each Seller hereby grants to
the Purchaser and its assigns a Security Interest in and right of setoff under
Article 9 of the UCC with respect to, all of the following property, now
existing or hereafter arising (collectively, the "Collateral"): the Purchased
Receivables, all Collections with respect thereto, and (to the extent not
included in the foregoing) all proceeds of the foregoing. This Agreement shall
constitute a security agreement under applicable law, all of the Collateral
shall secure payment and performance of all of the Sellers' obligations at any
time owing to the Purchaser, fixed or contingent, arising hereunder, in
connection herewith or by operation of law or otherwise, including the punctual
payment when due of all amounts payable by it hereunder and each reference



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





herein to the 'purchase' of the Purchased Receivables hereunder shall be deemed
to be a reference to a grant of a security interest in such Purchased Receivable
. The grant of this security interest is a supplemental protection to the
Purchaser and is not meant to negate or affect in any way the intended sale of
the Purchased Receivables by the Sellers to the Purchaser.
8.
NOTICES

Any notices to be given pursuant to this Agreement to any of the parties hereto
shall be sufficiently served or given if delivered by hand or sent by prepaid
first-class post or by facsimile transmission and shall be deemed to be given
(in case of notice delivered by hand or post) when delivered or (in the case of
any notice by facsimile transmission) upon receipt in legible form and shall be
delivered or sent:
The Purchaser:
Nordea Bank AB (publ)
Address: c/o Nordea Bank Danmark A/S
Christiansbro, Strandgade 3
DK-1401 Copenhagen
Fax: +45 33 33 26 97
For the attention of: Structured Finance Servicer
Email: sfs@nordea.com


The Sellers (as applicable):
Meritor Heavy Vehicle Braking Systems (U.S.A.), LLC,
2135 West Maple Road
Troy, Michigan 48084-7186
Telephone: (248) 435-1000
Facsimile No: 248-435-0989


 
Meritor Heavy Vehicle Systems, LLC 2135 West Maple Road
Troy, Michigan 48084-7186
Telephone: (248) 435-1000
Facsimile No: 248-435-0989
 
 

or to such other address or facsimile number or for the attention of such other
person as may from time to time be notified by any party to each of the other
parties by written notice in accordance with the provisions of this Clause 8.
9.
ASSIGNMENT AND SUPPLEMENTS

This Agreement may not be assigned by any Seller without the prior written
consent of the Purchaser.
10.
AMENDMENTS AND MODIFICATIONS

No amendment, modification, variation or waiver of this Agreement shall be
effective unless it is in writing and signed by (or by some person duly
authorized by) each of the parties hereto.


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





11.
RIGHTS CUMULATIVE, WAIVERS

The respective rights of each party under or pursuant to this Agreement are
cumulative, and are in addition to their respective rights under the general
law. The respective rights of each party under or pursuant to this Agreement
shall not be capable of being waived or varied otherwise than by an express
waiver or variation in writing; and, in particular, any failure to exercise or
any delay in exercising any of such rights shall not operate as a waiver or
variation of that or any other such right.
12.
APPORTIONMENT

The parties agree that if a Permitted Obligor, owing a payment obligation which
is due in respect of one or more Purchased Receivables, submits an incomplete or
inaccurate information regarding the Receivable to the PrimeRevenue System or
otherwise makes a general payment to the Purchaser (or any Seller) and makes no
apportionment between them as to which Purchased Receivables such payment
relates, then such payment shall be treated as though the Permitted Obligor had
appropriated the same as payment of Purchased Receivables in relation to the
Purchaser in order of maturity (starting with the Purchased Receivables having
the earliest maturity date).
13.
PARTIAL INVALIDITY

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability in such jurisdiction shall not render invalid, illegal or
unenforceable such provisions in any other jurisdiction or affect the remaining
provisions of this Agreement. Such invalid, illegal or unenforceable provision
shall be replaced by the parties with a provision which comes as close as
reasonably possible to the commercial intentions of the invalid, illegal or
unenforceable provision.
14.
CONFIDENTIALITY

None of the parties shall disclose to any person, firm or company whatsoever, or
make use of (other than in accordance with the Transaction Documents) any
information relating to the business, finances or other matters of a
confidential nature of any other party to this Agreement of which it may in the
course of its duties under this Agreement or otherwise have become possessed
(including, without limitation and without prejudice to the generality of the
foregoing any information concerning the identity or creditworthiness of any
Permitted Obligor (all and any of the foregoing being "Confidential
Information")) and all the parties shall use all reasonable endeavors to prevent
any such disclosure or use provided however that the provisions of this Clause
14 shall not apply:
14.1.1
Permitted parties: to the disclosure of any information to any person who is a
party to any of the Transaction Documents (to the extent such Transaction
Documents relates to the Transaction as contemplated by this Agreement);

14.1.2
Known information: to the disclosure of any information already known to the
recipient otherwise than as a result of entering into any of the Transaction



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





Documents (to the extent such Transaction Documents relates to the Transaction
as contemplated by this Agreement);
14.1.3
Public knowledge: to the disclosure of any information which is or becomes
public knowledge otherwise than as a result of the conduct of the recipient;

14.1.4
Legal requirement: to the extent that the recipient is required to disclose the
same pursuant to any law or order of any court of competent jurisdiction or
pursuant to any direction or requirement (whether or not having the force of
law) of any central bank or any governmental or other regulatory or taxation
authority in any part of the world (including, without limitation, any official
bank examiners or regulators);

14.1.5
Rights and duties: to the extent that the recipient needs to disclose the same
for the exercise, protection or enforcement of any of its rights under any of
the Transaction Documents or, for the purpose of discharging, in such manner as
it reasonably thinks fit, its duties or obligations under or in connection with
the Transaction Documents in each case to such persons as require to be informed
of such information for such purposes (including for these purposes, without
limitation, disclosure to any rating agency);

14.1.6
Professional advisers: to the disclosure of any information to professional
advisers, legal advisors or auditors of the relevant party in relation to, and
for the purpose of, advising such party or complying with their duties as
auditors;

14.1.7
Financial institutions: to the disclosure in general terms of any information to
financial institutions servicing the relevant party in relation to finances,
insurance, pension schemes and other financial services;

14.1.8
Written consent: to the disclosure of any information with the written consent
of all of the parties hereto;

14.1.9
Rating Agencies: to the disclosure of any information which either of the Rating
Agencies may require to be disclosed to it;

14.1.10
Group companies: to the disclosure of information to companies belonging to the
same group of companies as the Sellers or the Purchaser;

14.1.11
Permitted Obligors: to the disclosure of information to Permitted Obligors
necessary for the performance of the Sellers' obligations hereunder, or
reasonably incidental thereto; and

14.1.12
Future purchasers: to the disclosure of any information to any purchaser or
potential purchaser of Receivables from the Purchaser.

15.
GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL

15.1
This Agreement is governed by and shall be construed in accordance with the law
of the State of New York, including Sections 5-1401 and 5-1402 of the New York
General Obligations Law.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





15.2
Each of the parties hereto consents to the nonexclusive jurisdiction of (i) the
courts of the State of Michigan and the courts of the United States of America
sitting in Michigan (and any applicable courts having jurisdiction thereover)
and (ii) the courts of the State of New York sitting in the Borough of Manhattan
and the courts of the United States of America for the Southern District of New
York (and any applicable courts having jurisdiction thereover) with respect to
any controversy arising out of or relating to this Agreement or to any
transaction in connection herewith, and irrevocably submits to the jurisdiction
of such courts and agrees that any right, judgment or other notice of legal
process shall be sufficiently served on such party if sent to it at its
respective address specified in Clause 8.

15.3
EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY PARTY PURSUANT TO THIS AGREEMENT OR
THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

16.
CONTRACTUAL RECOGNITION OF BAIL-IN

Notwithstanding any other term of any Transaction Document or any other
agreement, arrangement or understanding between the parties, each party
acknowledges and accepts that any liability of any party to any other party
under or in connection with the Transaction Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:
(a)
any Bail-In Action in relation to any such liability, including (without
limitation):

(i)
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)
a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii)    a cancellation of any such liability.
(b)
a variation of any term of any Transaction Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability."

17.
TERMINATION

This Agreement shall remain in full force and effect until the Termination Date,
provided, however, that the rights and remedies of a party with respect to any
breach of any warranty made by another party in or pursuant to this Agreement,
the provisions of Clause 14 and the indemnification and payment provisions of
this Agreement shall be continuing and shall survive any termination of this
Agreement.
18.
INTEGRATION



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
19.
BINDING EFFECT

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).
20.
COUNTERPARTS

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.




                
[Signature page follows]
This Agreement has been entered into on the date stated at the beginning of this
Agreement.




For and on behalf of
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), LLC.




By:     /s/ Carl D. Anderson, II                
Name: Carl D. Anderson, II
Title: Vice President and Treasurer














For and on behalf of
MERITOR HEAVY VEHICLE SYSTEMS, LLC








87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





By:     /s/ Carl D. Anderson, II                
Name: Carl D. Anderson, II
Title: Vice President and Treasurer




For and on behalf of
NORDEA BANK AB (PUBL)








By:     /s/ Fredrik Dahlstrom                
Name: Fredrik Dahlstrom
Title: Director, Head of Securitisation














87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





Schedule 1
ELIGIBILITY CRITERIA
Each Seller represents and warrants that each Receivable that is the subject of
an Offer by such Seller and Acceptance satisfies the following Eligibility
Criteria on the relevant Purchase Date:
1.
The terms of the Receivable provide for payment in full by the Permitted Obligor
not later than 120 days after the date of creation of such Receivable or as
otherwise approved by the Purchaser.

2.
The Receivable is neither a Defaulted Receivable nor a Delinquent Receivable.

3.
The Receivable is denominated and payable in a Permitted Currency and is fully
identified as such in the PrimeRevenue System and in the records of such Seller.

4.
An invoice relating to the Receivable has been issued and has been approved by
the relevant Permitted Obligor.

5.
The Receivable is segregated and identifiable and can be validly transferred
without the consent of the Permitted Obligor by such Seller to the Purchaser.

6.
The Receivable is not subject to set-off, counterclaim (other than Credit Memo
Amounts as such term is defined in the respective CMSA) or withholding taxes
other than as generally provided for under Swedish law or United States law (as
applicable) and is a legally enforceable obligation of the Permitted Obligor.

7.
The Receivable is owed by a Permitted Obligor who as at the Purchase Date to the
knowledge of such Seller is not bankrupt or in liquidation, has not filed for a
suspension of payments or petitioned for the opening of procedures for a
compulsory composition of debts or is subject to similar or analogous
proceedings or as otherwise approved by the Purchaser.

8.
The governing law of the Receivable is Swedish law or North Carolina law.

9.
The Receivable is a non-interest bearing (other than default or penalty
interest) trade receivable arising in the ordinary course of such Seller's
business, the Outstanding Amount of which remains as debt.

10.
The delivery of the goods and/or services giving rise to the Receivable has been
made and invoiced, has not been cancelled or rejected by the Permitted Obligor
and the invoice provides for full payment by the Permitted Obligor.

11.
The Receivable has been created in accordance with all applicable laws and all
consents, approvals and authorizations required of or to be maintained by such
Seller have been obtained and are in full force and effect and are not subject
to any restriction that would be material to the origination, enforceability or
assignability of such Receivable.

12.
The Receivable has not been, in whole or in part, pledged, mortgaged, charged,
assigned, discounted, subrogated or attached or transferred in any way (except
to the



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





extent released, revoked or rescinded as of the relevant Purchase Date) and is
otherwise free and clear of any Adverse Claims exercisable against such Seller
by any party.
13.
The Receivable constitutes the legal, valid, binding and enforceable obligation
of the Permitted Obligor to pay on the due date the Outstanding Amount of the
Receivable as at the Purchase Date and is not subject to any defense, dispute,
lien, right of rescission, set-off or counterclaim (other than Credit Memo
Amounts as such term is defined in the respective CMSA) or enforcement order.

14.
The Receivable has been owned exclusively by such Seller since its origination
and until the relevant Purchase Date.

15.
Collections in respect of the Receivable can be identified as being attributable
to the Receivable as soon as practically possible following their receipt and in
any event not later than three (3) Business Days following their receipt.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





SCHEDULE 2    
CONCLUSION OF PURCHASE – OFFER AND ACCEPTANCE, PURCHASE PRICE AND PERFECTION
PART 1    
CONCLUSION OF PURCHASE – OFFER AND ACCEPTANCE


1.
Each Seller may from time to time make an Offer to the Purchaser and the
Purchaser will, subject to the satisfaction of the conditions precedent set
forth in Sections 3.1 and 3.2 and this Part 1, accept such Offer by an
Acceptance.

2.
Any Acceptance by the Purchaser shall always be subject to all of the following
conditions being satisfied or waived:

(a)
any Acceptance must be made before the Termination Date and no Acceptance which
is communicated or generated on or after the Termination Date shall be valid;

(b)
no Seller Potential Suspension Event or Seller Suspension Event having occurred
and being continuing;

(c)
immediately following such purchase, the Total Commitment shall be equal to or
greater than the Aggregate Euro Outstanding Amount; and

(d)
the relevant Receivable shall meet all of the Eligibility Criteria.

3.
Notwithstanding anything to the contrary in this Agreement, if the Purchaser
pays the Purchase Price for a Receivable and it is subsequently determined that
any of the conditions set out above or in Sections 3.1 and 3.2 was not
satisfied, the parties hereto agree that the transfer of such Receivable from
the relevant Seller to the Purchaser will be valid. The Purchaser acknowledges
that the Receivables can be repurchased in accordance with Section 6.2.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





PART 2    
PURCHASE PRICE
1.
The Purchase Price shall be paid in cash by or on behalf of the Purchaser to the
relevant Seller on the relevant Settlement Date. Payment shall be made (subject
to deductions, including for the settlement of fees, as agreed by the relevant
Seller in any Transaction Document) to the bank account number set out below or
as otherwise agreed from time to time between the Purchaser, and the Seller and
notified to PrimeRevenue.

Bank:
ABA #:
Swift:
For Credit to:
2.
Each Receivables Purchase Price shall be calculated by the PrimeRevenue System
on behalf of the Purchaser on the Calculation Date and PrimeRevenue shall inform
the relevant Seller and each Purchaser of the Receivables Purchase Price through
the PrimeRevenue System on such Calculation Date.





87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





PART 3    
PERFECTION
1.
Prior to the transfer and acquisition of any Receivables, the Purchaser and each
Seller shall send a notice letter to (each of) the Permitted Obligor(s) that
is/are the debtor(s) of the relevant Receivables, with the following content:



NOTICE


Date: [●], 20[●]
To: [SPECIFY NAME OF PERMITTED OBLIGOR]
Re: NOTICE OF SALES AND TRANSFERS OF RECEIVABLES AND RIGHTS UNDER A CUSTOMER
MANAGED SERVICES AGREEMENT
A.
Pursuant to a Receivables Purchase Agreement (the "RPA") between Meritor Heavy
Vehicle Braking Systems (U.S.A.), LLC and Meritor Heavy Vehicle Systems, LLC
(each, a "Seller", and collectively, the "Sellers") and Nordea Bank AB (Publ),
as purchaser (the "Purchaser"), dated as of [●], 20[●], each Seller has agreed
to sell and the Purchaser has agreed to purchase receivables (the "Receivables")
owed by [specify name of Permitted Obligor] ("Obligor") to such Seller (in its
capacity as supplier to Obligor).

B.
Offer and acceptance of sales and purchases of Receivable(s) will be made from
time to time through a system (the "System") provided by PrimeRevenue, Inc
("PrimeRevenue"). Obligor has on [[●], 20[●] [as to Volvo Group North America]]
[●], 20[●] [as to Mack Trucks] entered into a Customer Managed Services
Agreement (the "CMSA") with PrimeRevenue regarding the use of the System.
Through the CMSA (Section 18(f)) the Obligor has made certain undertakings,
covenants, representations and warranties to the Sellers (the "Seller CMSA
Rights") as regards inter alia the Receivables and the use of the System.

C.
In connection with a sale of Receivable(s) under the RPA through the System, the
System will generate a notice of transfer (the "Transfer Notice") that will be
sent to the Obligor. A specimen of such Transfer Notice is attached hereto as
Appendix 1.

D.
In accordance with and without limiting, expanding or otherwise amending the
terms and conditions of the CMSA, this is to notify the Obligor that each
Transfer Notice shall have the following meanings:

(i)
the Receivable(s) defined therein (as clarified in Appendix 1) (the "Purchased
Receivables") has/have been sold and transferred to the Purchaser identified in
the Transfer Notice (see Appendix 1);



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





(ii)
consequently, all payments attributable to the Purchased Receivables shall be
made to the Purchaser in its capacity as owner of such receivables (as set forth
in the CMSA and in particular Section 2(b) thereof);

(iii)
all payments to the Purchaser referred to in this notice shall (until otherwise
instructed) be made in Dollars to the bank account numbers set out below with
Nordea Bank Finland PLC - New York Branch:

Bank:
 
Address:
 
Account No.:
 
Swift:
 
ABA#:
 



(iv)
all Seller CMSA Rights attributable to the Purchased Receivables are pursuant to
the RPA included in and an integral part of the Purchased Receivables and thus
also sold and transferred to the Purchaser (the "Transferred Seller CMSA
Rights").

Place/date:                ;         , 20[●]


MERITOR HEAVY VEHICLE BRAKING SYSTEMS, (U.S.A.), LLC.
[NORDEA]
 
 
By:             
Name:
Title:


By:             


 
 
MERITOR HEAVY VEHICLE SYSTEMS, LLC.


 
By:             
Name:
Title:


 
 
 

We hereby confirm;
(i)    receipt of the above notice;


87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





(ii)    that we will act in accordance therewith;
(iii)    our agreement as regards the meaning of the Transfer Notice; and
(iv)
our obligations vis-à-vis the Purchaser as regards each of the Transferred
Seller CMSA Rights.

                




Place/date:            ;            , 20[●]


[SPECIFY NAME OF PERMITTED OBLIGOR]


By:                     
Name:
Title:


and the Sellers shall procure that each such Permitted Obligor acknowledge and
countersign the notice letter as anticipated therein.
2.
The relevant Seller shall procure that simultaneously (or as soon thereafter as
is technically possible) with the issuance of an Acceptance, a Transfer Notice
(as defined in the above notice) shall be issued by the PrimeRevenue System to
the relevant Permitted Obligor.

3.
For the perfection of the transfer of all Receivables, each Seller shall procure
that (i) the Purchaser shall have an effective, perfected, valid, legally
binding and enforceable first-priority ownership interest in, to and under all
of the Receivables, (ii) all registrations, recordings and filings shall have
been made in all places wherein such registrations, recordings and filings are
necessary to create and perfect the ownership interests of the Purchaser in, to
and under the Purchased Receivables, (iii) the Purchaser shall have received
financing statements under the Uniform Commercial Code in appropriate form for
filing in such jurisdictions as the Purchaser may request, it being understood
and agreed by such Seller and the Purchaser that the Purchaser is authorized to
file such financing statements on behalf of such Seller in the appropriate
jurisdictions, and (iv) the Purchaser shall have received copies of such Uniform
Commercial Code search reports and such tax lien, judgment, litigation and other
search reports in such jurisdictions as the Purchaser may request.

4.
Each Seller shall procure that at such time(s) as the Purchaser determines all
other actions the Purchaser in its reasonable opinion deems necessary or
desirable in order for the transfer and acquisition of the Receivables to be
perfected in all respects is/are taken.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





SCHEDULE 3    
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
PART 1    
REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLERS
The following representations and warranties are given by each Seller:
3.
Status: Such Seller is a limited liability company duly formed, validly existing
and in good standing under the laws of the jurisdiction of its organization.

4.
Powers and authorizations: Such Seller has the requisite power and authority
under its certificate of formation, limited liability company agreement and
otherwise, and all necessary company authority has been obtained and action
taken, for it to sign and deliver, and perform the transactions contemplated in
this Agreement.

5.
Legal validity: The obligations of such Seller under this Agreement constitute,
or when executed by it will (subject to any reservations of law expressed in the
U.S. Legal Opinion) constitute, the legal, valid and binding obligations of such
Seller and are enforceable against it.

6.
Non-violation: The execution, signing and delivery of this Agreement and the
performance of any of the transactions contemplated herein do not and will not
contravene or breach or constitute a default under or conflict or be
inconsistent with or cause to be exceeded any limitation on it or the powers of
its officers imposed by or contained in:

(a)
any law, statute or regulation to which it or any of its assets or revenues is
subject or any order, judgment, injunction, decree, resolution, or award of any
court or any administrative authority or organization which applies to it or any
of its assets or revenues; or

(b)
any agreement or any other document or obligation to which it is a party or by
which any of its assets or revenues is bound or affected if this may have a
material adverse effect on the rights of the Purchaser; or

(c)
any document which contains or establishes or regulates its activities,
including its certificate of formation and limited liability company agreement.

7.
Adverse Claim. The execution and delivery of this Agreement and the performance
of any of the transactions contemplated herein do not and will not result in the
creation or imposition of any Adverse Claim (except as created pursuant to the
Transaction Documents ) upon any property or assets, whether now owned or
hereafter acquired, of such Seller.

8.
Consents: Such Seller has duly obtained, made or taken each authorization,
approval, consent, registration, recording, filing, deliveries or notarization
which it is required to obtain (or make) in connection with the entry into, or
performance of the transactions contemplated in, the Transaction Documents to
which it is a party, except for the filing of UCC financing statements as
contemplated by the Transaction Documents.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





9.
Litigation: No litigation, arbitration or administrative proceeding or claim of
or before any court, tribunal or governmental body which, if adversely
determined, would materially and adversely affect the ability of such Seller to
observe or perform its obligations under the Transaction Documents to which it
is a party, is presently in progress or pending.

10.
Accounts: The latest audited financial statements of such Seller then available
have been prepared on a basis consistently applied in accordance with accounting
principles generally accepted in the United States and give a true and fair view
of the results of its operations for that year and the state of its affairs at
that date.

11.
Solvency: Such Seller is able to pay its debts as they fall due and it will not
be unable to pay its debts as they fall due in consequence of any obligation or
transaction contemplated in this Agreement.

12.
Material adverse change to such Seller: There has been no change in the
financial condition or operations of such Seller since 27 September 2015, so as
to have a material and adverse effect on the ability of such Seller to perform
its obligations under the Transaction Documents to which it is a party.

13.
No misleading information: Any factual information in writing provided by such
Seller in connection with the entry into any of the transactions envisaged by
the Transaction Documents was true and accurate in all material respects as at
the date it was provided or as at the date (if any) at which it was stated.

14.
Insolvency and other procedures: No action has been taken or is pending, no
other steps have been taken and no legal proceedings have been commenced (in
each case by such Seller or, so far as such Seller is aware, by any other
person) for (i) the insolvency, bankruptcy, liquidation, administration or
reorganization of such Seller, or (ii) such Seller to enter into any composition
or arrangement with its creditors generally, or (iii) the appointment of a
receiver, supervisor, trustee or similar officer in respect of such Seller or
substantially all of its property, undertaking or assets.

15.
Payment to Seller. With respect to each Receivable sold to the Purchaser
hereunder, the Receivable Purchase Price received by such Seller constitutes
reasonably equivalent value in consideration therefore. No transfer hereunder by
such Seller of any Receivable is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. secs. 101 et seq.), as amended.

16.
Pari passu ranking: Each of the payment obligations of such Seller under this
Agreement will rank at least pari passu with its unsecured payment obligations
to all its other unsecured creditors save those whose claims are preferred
solely by any bankruptcy, insolvency or similar laws of general application.

17.
No default: No event has occurred which constitutes, or which with the giving of
notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any such law, statute, decree,
rule, regulation, order, judgment, injunction, resolution, determination or
award or any agreement, document or instrument by which such Seller or any of
its assets is bound, being a contravention or default which would have a
material adverse effect on the business, assets or condition (financial or



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





other) of the Purchaser or materially and adversely affect its ability to
observe or perform its obligations under this Agreement.
18.
Use of Proceeds. No portion of any Purchase Price payment hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, any law, rule or
regulation applicable to such Seller or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

19.
Not a Holding Company or an Investment Company. Such Seller is not a "holding
company" or a "subsidiary holding company" of a "holding company" within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or any
successor statute. Such Seller is not an "investment company" within the meaning
of the Investment Company Act of 1940, as amended, or any successor statute.

20.
Sanctions. Such Seller is not, and to the knowledge of its executive officers,
none of its Affiliates are, listed on the "Specially Designated Nationals and
Blocked Persons" list maintained by the Office of Foreign Assets Control of the
United States Department of the Treasury ("OFAC"), or on the Consolidated List
of Financial Sanctions Targets maintained by the UK Treasury, or on any list of
targeted persons issued under the Economic Sanctions Law of any other country or
is domiciled in a Sanctioned Territory, nor are any of (a) the goods and
services sold by such Seller to the Permitted Obligors in connection with any
Receivables subject to this Agreement or (b) the Permitted Obligors from
jurisdictions or targeted countries with respect to which sanctions programs
restricting the sale, purchase or financing of goods are maintained by OFAC or
pursuant to any Economic Sanctions Law, or located within or operating from a
Sanctioned Territory or otherwise targeted under any Economic Sanctions Law.

19.
Anti-corruption Laws. Neither such Seller nor, to the knowledge of its executive
officers, any of its directors, officers, employees, agents or other
representatives when acting on its behalf, is in violation of any applicable
Anti-Corruption Laws.





87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





PART 2    
REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASED RECEIVABLES
The following representations and warranties are given by each Seller:
5.
Particulars correct: The particulars of the Purchased Receivables set out in the
Offers of such Seller and in the PrimeRevenue System (to the extent submitted by
such Seller) are true and accurate in all material respects, as of the date
thereof.

6.
No default: Such Seller is not aware of any default, breach or violation in
respect of any Purchased Receivable (other than any default relating to lateness
in payment) or of any event, which with the giving of notice and/or the
expiration of any applicable grace period, would constitute such a default,
breach or violation, such default, breach or violation being of a nature that
(i) is material and (ii) affects the value of the Purchased Receivable or its
collectability.

7.
Obligation performed: Such Seller has performed all its obligations under or in
connection with the Purchased Receivables unless any such obligation is not
material and does not affect the value of any Purchased Receivable or its
collectability.

8.
Compliance with Eligibility Criteria: Each Purchased Receivable complies, as at
the relevant Purchase Date, in all respects with the Eligibility Criteria.

9.
Maintenance of records: In addition to any records relating to the Purchased
Receivables maintained in the PrimeRevenue System, such Seller has maintained
records relating to each Purchased Receivable which are accurate and complete in
all material respects, are sufficient to enable such Purchased Receivables to be
identified and enforced against the relevant Permitted Obligor and such records
are held by or to the order of such Seller.

10.
Accounting: In addition to any records relating to the Purchased Receivables
maintained in the PrimeRevenue System, such Seller shall maintain an accounting
system which separates the Purchased Receivables and accounting for collections
related thereto from other receivables or assets of such Seller so that the
Purchaser at any time can verify the Outstanding Amount of the Purchased
Receivables and such Seller's compliance with this Agreement.

11.
No waiver: Such Seller has not waived any of its rights in relation to the
Purchased Receivables.

12.
Perfection: Such Seller has performed all its actions as set out in Clause 2.5
of this Agreement as of the Purchase Date.

13.
Place of Business; Records Location. The principal place of business and chief
executive office of such Seller and the offices where it keeps all of its
Records are located as the address(es) listed on Schedule 5 or such other
locations of which the Purchaser has been notified in accordance with Sub clause
(10) below. Such Seller's Federal Employer Identification Number is correctly
set forth on Schedule 5.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





14.
Change of Name, Offices or Records. Such Seller shall not change its (i) state
of organization, name, (iii) identity or structure (within the meaning of
Article 9 of the applicable UCC) or relocate its chief executive office at any
time while the location of its chief executive office is relevant to perfection
of the Purchaser's interest in the Receivables and the related Collections or
any office where Records of such Seller are kept, unless it shall have: (A)
given the Purchaser and its assignees at least thirty (30) days' prior written
notice thereof and (B) delivered to the Purchaser and its assignee all financing
statements, instruments and other documents reasonably requested by the
Purchaser or its assignees.



87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





PART 3    
REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASER
The following representations and warranties are given by the Purchaser:
1.
Status: The Purchaser is a company duly incorporated and validly existing under
the laws of its jurisdiction of incorporation.

2.
Powers and authorisations: The Purchaser has the requisite power and authority
and all necessary corporate and constitutional authority has been obtained and
action taken, for it to sign and deliver, and perform the transactions
contemplated in, this Agreement.

3.
Legal validity: The obligations of the Purchaser under this Agreement
constitute, or when executed by it will constitute, the legal, valid and binding
obligations of the Purchaser and, subject to any laws or other procedures
affecting generally the enforcement of creditors' rights and principles of
equity are enforceable against it.







87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





SCHEDULE 4    
[FORM OF SOLVENCY CERTIFICATE


To:    Nordea Bank AB (Publ)                    Date:
,20[●]                                                
    
From:
[Meritor Heavy Vehicle Braking Systems (U.S.A.), LLC] [Meritor Heavy Vehicle
Systems, LLC] [Meritor, Inc.]



Dear Sirs
Reference is made to [the Receivables Purchase Agreement dated as of [●], 20[●],
entered into between Meritor Heavy Vehicle Braking Systems (U.S.A.), LLC and
Meritor Heavy Vehicle Systems, LLC, [●] and [●] (the "Receivables Purchase
Agreement")] [the Performance Undertaking dated as of [●], 20[●], entered into
by Meritor, Inc. in favor of [●] (the "Performance Undertaking")]
The undersigned hereby certifies that it is able to pay its debts as they fall
due and it will not be unable to pay its debts as they fall due in consequence
of any obligation or transaction contemplated in [the Receivables Purchase
Agreement] [the Performance Undertaking].
Very truly yours
[MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), LLC] [MERITOR HEAVY VEHICLE
SYSTEMS, LLC] [MERITOR, INC.]




By:                 
Name:
Title:]














87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0




--------------------------------------------------------------------------------





SCHEDULE 5    
SELLERS' PLACE OF BUSINESS; RECORDS LOCATION; TAX ID NUMBER


4.    
Meritor Heavy Vehicle Braking Systems (U.S.A.), LLC
 
 
Place of Business:




2135 West Maple Road
Troy, Michigan 48084-7186
 
Location of Records:
2135 West Maple Road
Troy, Michigan 48084-7186


 
Federal Employer Identification Number:
38-3441039
5.    
Meritor Heavy Vehicle Systems, LLC
 
 
Place of Business:
2135 West Maple Road
Troy, Michigan 48084-7186
 
Location of Records:
2135 West Maple Road
Troy, Michigan 48084-7186


 
Federal Employer Identification Number:


38-3371768







87441-3-5256-v7.0
87441-3-5256-v7.0
87441-3-5256-v7.0


